              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RASHIAD SNEAD,                            :      Civil No. 1:19–CV–0841
                                          :
            Plaintiff,                    :
                                          :
            v.                            :
                                          :
M. STEIF, et al.,                         :
                                          :
            Defendants.                   :      Judge Jennifer P. Wilson

                                     ORDER

      AND NOW, on this 6th day of July, 2021, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED THAT:

      1.    The Government Defendants’ motion for summary
            judgment, Doc. 55, is GRANTED.

      2.    Judgment is hereby ENTERED in favor of the
            Government Defendants (Scott Finley, R.A. Perdue,
            Robert Schreffler, Thomas Reisinger, Jared Sensenig,
            Suzanne Brown, and Ian Connors) and against Plaintiff.

      3.    Snead’s retaliation claim against all Defendants is
            DISMISSED due to his failure to exhaust his available
            administrative remedies.

      4.    All that remains in this matter is Snead’s failure to protect
            claim against Defendant M. Steif.


                                              s/ Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania
